PETERS, Judge.
This matter is before us on remand from the supreme court. Estate of Patout v. City of New Iberia, 01-2211, 01-2219 (La.12/14/01), 803 So.2d 978, 803 So.2d 979. For the reasons stated this day in Estate of Patout v. City of New Iberia, 01-0151 (La.App. 3 CSr. 4/3/02), 813 So.2d 1248, we reverse the trial court’s grant of the exceptions of prescription as to claims arising after February 23, 1981, and remand this case for further proceedings consistent with that opinion. We tax all costs against the defendants.
REVERSED AND REMANDED.